DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 1, the phrase “optionally” renders the claim
indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d). Therefore, the dependent claims of claim 1 are also rejected.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 9, 10, and 17 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Cadix et al. (US 2016/ 0068743 A1) (Cadix herein).

Claim 1
Cadix discloses, as best understood based on the indefiniteness above, an aqueous formulation suitable as extraction fluid in enhanced oil recovery, which comprises:
(i) a surfactant, which may be a mixture of surfactants; and
(ii) at least one polymer as obtained according to a step (E) of micellar radical polymerization in which the following are brought into contact, within an aqueous medium (M):
- hydrophilic monomers, dissolved or dispersed in said aqueous medium (M);
	- hydrophobic monomers in the form of a micellar solution, said micellar solution containing, in the dispersed state within the medium (M), micelles comprising said hydrophobic monomers; and
	- at least one radical polymerization initiator;
	- preferably optionally at least one radical polymerization control agent. 
	herein the surfactant or the mixture of surfactants is between 0.5 and 10 g/L and the polymer is between 0.5 to 3 g/L in the aqueous formulation. [0033-0039, 0049-0051, 0072-0073]

Claim 8
Cadix discloses the aqueous formulation as claimed in claim1, where wherein the polymer is prepared according to a step (E) carried out in the presence of a control agent. [0049-0051]

Claim 9
Cadix discloses a process for enhanced oil recovery from an underground formation, in which:
— an aqueous formulation as claimed in claim 1 is injected into said underground
formation, by at least one injection well; and
— a fluid conveying the oil leaving the underground formation is recovered via at
least one production well. [0001- 0003, claim 8]

Claim 10
Cadix discloses the process as claimed in claim 9, wherein:
	— the formulation is employed under conditions where the combination of the polymers and of the surfactants which it comprises is used in a medium comprising salts at a content of greater than or equal to 10g/l;
	— the formulation is employed at a temperature of greater than 50°C; or
 combinations thereof. [0024]

Claim 17
Cadix discloses the process as claimed in claim 10, wherein the medium comprises salts at a content of between 10 g/l and 150 g/l. [0024]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 -9 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US 2014/0378617 A1) (“Wilson” herein-cited previously) and further in view of Cadix et al. (US 2016/0068743 A1) (“Cadix” herein).

Claim 1
Wilson discloses, as best understood based on the indefiniteness above, 
an aqueous formulation suitable as extraction fluid in enhanced oil recovery, which comprises:
(i) a surfactant, which may be a mixture of surfactants; and
(ii) at least one polymer as obtained according to a step (E) of micellar radical polymerization in which the following are brought into contact, within an aqueous medium (M):
- hydrophilic monomers, dissolved or dispersed in said aqueous medium (M);
	- hydrophobic monomers in the form of a micellar solution, said micellar solution containing, in the dispersed state within the medium (M), micelles comprising said hydrophobic monomers; and
	- at least one radical polymerization initiator;
	- preferably optionally at least one radical polymerization control agent. [0027- 0031] 
Wilson however does not explicitly disclose wherein the surfactant or the mixture of surfactants is between 0.5 and 10 g/L and the polymer is between 0.5 to 3 g/L in the aqueous formulation.
	Cadix teaches the above limitation (See paragraphs 0049-0051 & 0073 →Cadix teaches this limitation in that in respective of its nature, the associative polymer of the extraction fluids according to the invention is typically present: in a proportion of from 500 to 10 000 ppm, preferably 750 to 5000 ppm and typically from about 1000 to 3000 ppm by mass relative to the total mass of the extraction fluid when the fluid is intended to be used in polymer flooding; in a proportion of from 0.1% to 3%, preferably between 0.2% and 1.5%, preferably between 0.3% and 1%, by mass relative to the total mass of the extraction fluid when the fluid is intended to be used in relative permeability modification. The reduction in viscosity by addition of labile surfactant is demonstrated here above 500 ppm.) for the purpose of extracting fluid intended especially for water flooding operations or for controlling the relative permeability (RPM). (Abstract)
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Wilson with the above limitation, as taught by Cadix, in order to control the relative permeability.

Claim 2
 Wilson discloses the aqueous formulation as claimed in claim 1, where wherein the surfactant (i) comprises at least one anionic surfactant of the type of sulfonate type alkyl ether sulfate AES; alkyl! glyceryl ether sulfonate AGES; alkyl ether carboxylate; a styryl phenol alkoxylate sulfate; a styryl phenol alkoxylate phosphate; or a mixture of these surfactants. [0175-0183] 

Claim 3 
Wilson discloses the aqueous formulation as claimed in claim 2, wherein the surfactant  (i) comprises a mixture of surfactants containing: [0028]
	- at least one first anionic surfactant of sulfonate type; [0177-0178] and
	- at least one second anionic surfactant selected from the group consisting of alkyl ether sulfates AES, alkyl glyceryl ether sulfonates AGES, alkyl ether carboxylates, and their mixtures. [0180]

Claim 4
 Wilson discloses the aqueous formulation as claimed in claim 1, where wherein the hydrophilic monomers are chosen from selected from the group consisting of:
 	- carboxylic acids which are ethylenically unsaturated, sulfonic acids and phosphonic acids, and/or their derivatives;
	- esters of α, β-ethylenically unsaturated mono- and dicarboxylic acids with C2- C3 Alkanediols;
	- amides of α, β-ethylenically unsaturated monocarboxylic acids and their N-alkyl and N,N-dialkl derivatives;
 	- sulfobetaines; and
	- the mixtures and combinations of two or more of the above mentioned monomers. [0095-0099; 0103; 0107-0108] 

Claim 5
 Wilson discloses the aqueous formulation as claimed in claim 4, where wherein the hydrophilic monomers comprise (meth) acrylamide monomers. [0103] 

Claim 6
 Wilson discloses the aqueous formulation as claimed in claim1, wherein the hydrophobic monomers are selected from the group consisting of:
	- vinylaromatic monomers;
	- halogenated vinyl compounds;
 	- esters of α, β-ethylenically unsaturated mono- or dicarboxylic acid with C4-C30 alkanols;
	- esters of vinyl or allyl alcohol with C1-C30 monocarboxylic acids; - esters of a, B-ethylenically unsaturated mono- and dicarboxylic acids with a C4-C30 alkanediol;
	- primary amides of α, β-ethylenically unsaturated mono- and dicarboxylic acids and N-(C4-C30)alkyl and N,N-di(C3-C30)alkyl derivatives;
	- (C2-C8 monoolefins and nonaromatic hydrocarbons comprising at least one double bond; [0125-0142] 

Claim 7
 Wilson discloses the aqueous formulation as claimed in claim 6, wherein the hydrophobic monomers comprise lauryl (meth) acrylate LMA or lauryl (meth) acrylamide LMAM monomers. [0134; 0213-0214] 

Claim 8
 Wilson discloses the aqueous formulation as claimed in claim1, where wherein the polymer is prepared according to a step (E) carried out in the presence of a control agent. [0027-0035] 

Claim 9 
Wilson discloses a process for enhanced oil recovery from an underground
formation, in which:
	- an aqueous formulation as claimed in claim 1 is injected into said underground formation; and - a fluid conveying the oil leaving the underground formation is recovered [0027-0035; 0052; 0200-0201] 
Wilson however does not explicitly disclose the at least one injection well via at least one production well. The examiner would like to take an official notice that in the Is well known in the process of EOR that at least one injection well would be used to inject the treatment fluid into wellbores and at least one production well would be used to recover hydrocarbons from the wellbores.

Claim 11
Wilson discloses the aqueous formulation as claimed in claim 2, wherein the anionic surfactant of sulfonate type is an internal olefin sulfonate; an alkylarylsulfonate; a sulfonate and/or disulfonate of a-sulfocarbonyl compounds; or a- sulfosuccinate and/or sulfosuccinamate. [0177-0183]

Claim 12
Wilson discloses the aqueous formulation as claimed in claim 11, wherein the alkylarylsulfonate is an alkylbenzenesulfonate ABS. [0178]

Claim 13
Wilson discloses the aqueous formulation as claimed in claim 4, wherein
	- the carboxylic acids which are ethylenically unsaturated, sulfonic acids and phosphonic acids, and/or their derivatives are selected from the group consisting of acrylic acid, methacrylic acid, vinylsulfonic acid, (meth)allylsulfonic acid, sulfoethyl acrylate, sulfoethyl methacrylate, sulfopropyl acrylate, sulfopropyl methacrylate, 2- hydroxy-3- acryloyloxypropylsulfonic acid, 2-hydroxy-3-methacryloyloxypropylsulfonic acid, styrenesulfonic acids, 2-acrylamido-2-methylpropanesulfonic acid, vinylphosphonic acid, a- methylvinylphosphonic acid and allylphosphonic acid, and their salts;
- the esters of a, B-ethylenically unsaturated mono- and dicarboxylic acids with C2-C3 alkanediols are selected from the group consisting of 2-hydroxyethy! acrylate, 2- hydroxyethyl methacrylate, 2-hydroxyethyl ethacrylate, 2-hydroxypropyl acrylate, 2- hydroxypropyl methacrylate, 3-hydroxypropyl acrylate, 3-hydroxypropyl methacrylate and polyalkylene glycol (meth)acrylates;
- the amides of a, B-ethylenically unsaturated monocarboxylic acids and their N- alkyl and N,N-dialkyl derivatives are selected from the group consisting of acrylamide, methacrylamide, N-methyl(meth)acrylamide, N,N-dimethyl(meth)acrylamide, morpholinyl(meth)acrylamide, and metholylacrylamide;
	- the N-vinyllactams are selected from the group consisting of N-vinylpyrrolidone and N-vinylpiperidone. [0095-0099; 0103; 0107-0108]

Claim 14
	Wilson discloses the aqueous formulation as claimed in claim 5, wherein the (meth)acrylamide monomers comprise acrylamide and/or AMPS. [0103; 0117] 

Claim 15
Wilson discloses the aqueous formulation as claimed in claim 6, wherein
	- the vinylaromatic monomers are selected from the group consisting of styrene, a-methylstyrene, para-chloromethylstyrene, vinyltoluene, 2-methylstyrene, 4- methylstyrene, 2-(n-butyl)styrene, tert-butylstyrene or 4-(n-decyl)styrene;
	- the halogenated vinyl compounds-are selected from the group consisting of vinyl or vinylidene halides;
	- the C2-C8 monoolefins and nonaromatic hydrocarbons comprising at least one double bond are selected from the group consisting of ethylene, propylene, isobutylene, isoprene and butadiene. [0125-0142]

Claim 16
Wilson discloses the aqueous formulation as claimed in claim 8, wherein the control agent carries a xanthate -S(C=S) O- functional group. [0034; 0092]

 	Claims 10 , 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson,, Cadix, as applied to claims 1 and 9, and in further view of Barnes et al. (US 2014/0110305 A1) (“Barnes” herein- cited previously)

 Claim 10
 Wilson discloses the process as claimed in claim 9. Wilson however does not explicitly disclose, wherein:
- the formulation is employed under conditions where the combination of the polymers and of the surfactants which it comprises is used in a medium comprising salts at a content of greater than or equal to 10 g/l, (10011.43 ppm) and/or
	- the formulation is employed at a temperature of greater than 50°C.
	Barnes teaches the limitation above (See paragraphs 0096 and 0099 →
 Barnes teaches this limitation in that Water salinity and hardness may be determined by generally known methods (e.g., conductivity, titration). As used herein, "high salinity water" refers to water that has greater than 30,000 ppm total dissolved solids based on sodium chloride. As water salinity increases in a hydrocarbon containing formation, interfacial tensions between hydrocarbons and water may be increased and the fluids may become more difficult to produce. Temperatures in a hydrocarbon containing formation may range from O.degree. C. to 300.degree. C.) for the purpose selecting a hydrocarbon containing formation for treatment based on factors such as, but not limited to, thickness of hydrocarbon containing layers within the formation, assessed liquid production content, location of the formation, salinity content of the formation, temperature of the formation, and depth of hydrocarbon containing layers. [0099]


Claim 17
 Wilson discloses the process as claimed in claim 10. Wilson however does not explicitly disclose, wherein the medium comprises salts at a content of between 10 g/l and 150 g/l. (10011.43 ppm — 150171.34 ppm) (Same as Claim 10)

 Claim 18
 Wilson discloses the process as claimed in claim 10. Wilson however does not explicitly disclose, wherein the formulation is employed at a temperature of between 70°C and 120°C. (Same as Claim 10)
Response to Arguments
Applicant’s arguments, filed in 11/30/2021, with respect to the specification have been fully considered and are persuasive.  The objection to the specification has been withdrawn. 

Applicant’s arguments, filed in 11/30/2021, with respect to the claims 4, 8, 10, 11, and 14 rejected under 35 USC 112 (b) second have been fully considered and are persuasive.  The rejection of the claims on has been withdrawn. 
Applicant's arguments filed on 11/30/2021 with respect t to claim 1 rejected under 35 USC 112 (b) second have been fully considered but they are not persuasive. The applicant has amended one of the claim limitation, but “optionally” limitation is still present in the claim limitation.
Applicant’s arguments, filed on 11/30/2021, with respect to the rejection(s) of claims 1-8 and 11-16 under 35 USC 102 (a) (1) as being anticipated by Cadix have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made set forth above.
Applicant’s arguments, filed on 11/30/2021 with respect the Double Patenting over claims 1 and 6 over claims 1, 4, 8, 14, and 15 of Patent No. 10,808,064 Be has been fully considered and are persuasive.  The rejection has been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        01/18/2022